Title: From John Adams to Benjamin Franklin, 13 June 1782
From: Adams, John
To: Franklin, Benjamin



The Hague June 13. 1782
Sir

I had Yesterday, at Amsterdam, the Honour of receiving your Excellencys Letter of June 2.
The Discovery that Mr Grenvilles Power, was only to treat with France does not Surprize me, at all. The British Ministry, are too much divided among themselves, and have too formidable an opposition against them, in the King and the old Ministers, and are possessed of too little of the Confidence of the Nation, to have the Courage to make Concessions, of any Sort, especially Since the News of their Successes in the East and West Indies.
What their Pride will end in, God only knows. For my own Part, I cannot See, a Probability, that they will ever make Peace, untill their Financies are ruined and such Distresses brought upon them as will work up their Parties into a civil War.
I wish their Ennemies could by any means be perswaded to carry on the War against them in Places where they might be sure of Tryumphs, instead of insitsing upon pursuing it, where they are Sure of Defeats. But We must take Patience, and wait for Time to do, what Wisdom might easily and Soon do.
I have not as yet taken any Engagements with the Dutch not to make a Peace without them, but I will take such Engagements, in a moment if the Dutch will take them, and I believe they will chearfully. I shall not propose it however untill I have the Concurrence of the Duke de la Vauguion who will do nothing without the Instructions of his Court. I would not delay it, a moment from any Expectation that the English, will acknowledge our Independence and make Peace with Us, because I have no such Expectations. I confess, it would be with infinite Reluctance that I should see a Peace made between England and any of her Ennemies, unless it is made with all. If France, Spain and America should make Peace with England, and leave Holland alone at War, she would be at Mercy, and she would find the tenderest of it, Cruelty.
The permanent and lasting Friendship of the Dutch, may be easily obtained by the United States; that of England never. It is gone with the days before the Flood. If we ever enjoy the Smallest degree of Sincere Friendship again from England I am totally incapable of Seeing the Character of a Nation or the Connections of Things, which however may be the Case, for what I know. They have brought themselves by their Frenzy into Such a Situation. Spain has such Pretensions, Holland has Such Pretensions, America has Such Pretensions, the Armed Neutrality has Such Pretensions, that where is the English Minister, or Member of Parliament that dares to vote for the Concession to them? The Pretensions of France I believe would be so moderate that possibly, they might be acceeded to. But I fear that Spain who deserves the least will demand the most. In Short the Work of Peace appears So impracticable, that I am happy in being restrained to this Country by my Duty and by this means excused from troubling my Head much about it. I have a Letter from America which informed me that Mr Jay had refused to Act in the Commission for Peace: but if he is on his Way to Paris, as you suppose I presume, my Information must be a Mistake, which I am very glad of. Mr Laurens, did me the Honour of a very short Visit, in his Way to France, but I was very Sorry to learn from him, that in a Letter to your Excellency he had declined Serving in the Commission for Peace. I had vast Pleasure in his Conversation, for I found him possessed of the most exact Judgment respecting our Ennemies, and of the Same noble Sentiments in all things, which I Saw in him in Congress.
What is the System of Russia? Does she Suppose that England has too many Ennemies upon her, and that their demands and Pretensions are too high? Does she Seek to embroil affairs and to light up a general War in Europe? Is Denmark in Concert with her, or any other Power? Her Conduct is a Phenomenon. Is there any Secret Negotiation or Intrigue on Foot, to form a Party for England among the Powers of Europe, and to make a Ballance, against the Power of the Ennemies of England?
The States of Holland and several other Provinces have taken the Resolutions, against the Mediation for a Seperate Peace, and this nation seems to be well fixed in its System and in the common Cause.

My best Respects and Affections to my old Frid Mr Jay, if you please.

